

 S1557 ENR: Children’s Hospital GME Support Reauthorization Act of 2013
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Thirteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and
			 fourteenS. 1557IN THE SENATE OF THE UNITED STATESAN ACTTo amend the Public Health Service Act to
		  reauthorize support for graduate medical education programs in children’s
		  hospitals.1.Short
			 titleThis Act may be cited as
			 the Children’s Hospital GME Support Reauthorization Act of 2013.2.Program of
			 payments to children’s hospitals that operate graduate medical education
			 programs(a)In
			 generalSection 340E of the Public Health Service Act
			 (42 U.S.C.
			 256e) is amended—(1)in subsection (a),
			 by striking through 2005 and each of fiscal years 2007 through
			 2011 and inserting through 2005, each of fiscal years 2007
			 through 2011, and each of fiscal years 2014 through 2018; and(2)in subsection
			 (f)—(A)in paragraph (1)(A)—(i)in clause (iii), by striking and;(ii)in clause (iv), by striking the period and inserting ; and; and(iii)by adding at the end the following:(v)for each of fiscal years 2014 through 2018, $100,000,000.; and(B)in paragraph (2)—(i)in subparagraph (C), by striking and;(ii)in subparagraph (D), by striking the period and inserting ; and; and(iii)by adding at the end the following:(E)for each of fiscal years 2014 through 2018, $200,000,000..(b)Report to
			 CongressSection 340E(b)(3)(D) of the Public Health Service Act
			 (42 U.S.C.
			 256e(b)(3)(D)) is amended by striking Not later than the
			 end of fiscal year 2011 and inserting Not later than the end of
			 fiscal year 2018.3.Support of
			 Graduate Medical Education Programs in certain hospitalsSection 340E of the Public Health Service
			 Act (42 U.S.C. 256e) is amended by adding at the end the following:(h)Additional
				provisions(1)In
				generalThe Secretary is authorized to make
				available up to 25 percent of the total
				amounts in excess of $245,000,000 appropriated
				under paragraphs (1) and (2) of subsection (f), but not to exceed
				$7,000,000, for payments to hospitals
				qualified as described in paragraph (2), for the direct and
			 indirect expenses
				associated with operating approved graduate medical residency
			 training
				programs, as described in subsection (a).(2)Qualified
				hospitals(A)In
				generalTo qualify to receive payments under paragraph (1), a
				hospital shall be a free-standing hospital—(i)with a Medicare
				payment agreement and that is excluded from the Medicare inpatient
			 hospital
				prospective payment system pursuant to section 1886(d)(1)(B) of the
			 Social
				Security Act and its accompanying regulations;(ii)whose inpatients
				are predominantly individuals under 18 years of age;(iii)that has an
				approved medical residency training program as defined in section
			 1886(h)(5)(A)
				of the Social Security Act; and(iv)that is not
				otherwise qualified to receive payments under this section or
			 section 1886(h)
				of the Social Security Act.(B)Establishment
				of residency capIn the case of a freestanding children’s
				hospital that, on the date of enactment of this subsection, meets
			 the
				requirements of subparagraph (A) but for which the Secretary has
			 not determined
				an average number of full-time equivalent residents under section
			 1886(h)(4) of
				the Social Security Act, the Secretary may establish such number of
			 full-time equivalent residents for the
				purposes of calculating payments under this subsection.(3)PaymentsPayments
				to hospitals made under this subsection shall be made in the same
			 manner as
				payments are made to children's hospitals, as described in
			 subsections (b)
				through (e).(4)Payment amountsThe direct and indirect payment amounts under this subsection shall be determined using per
			 resident amounts that are no greater than the per resident amounts used
			 for determining direct and indirect payment amounts under subsection (a).(5)ReportingA
				hospital receiving payments under this subsection shall be subject
			 to the
				reporting requirements under subsection (b)(3).(6)Remaining
				funds(A)In
				generalIf the payments to qualified hospitals under paragraph
				(1) for a fiscal year are less than the total amount made available
			 under such
				paragraph for that fiscal year, any remaining amounts for such
			 fiscal year may
				be made available to all hospitals participating in the program
			 under this
				subsection or subsection (a).(B)Quality bonus
				systemFor purposes of distributing the remaining amounts
				described in subparagraph (A), the Secretary may establish a
			 quality bonus
				system, whereby the Secretary distributes bonus payments to
			 hospitals
				participating in the program under this subsection or subsection
			 (a) that meet
				standards specified by the Secretary, which may include a focus on
			 quality
				measurement and improvement, interpersonal and communications
			 skills,
				delivering patient-centered care, and practicing in integrated
			 health systems,
				including training in community-based settings. In developing such
			 standards,
				the Secretary shall collaborate with relevant stakeholders,
			 including program
				accrediting bodies, certifying boards, training programs, health
			 care
				organizations, health care purchasers, and patient and consumer
				groups..Speaker of the House of RepresentativesVice President of the United States and President of the Senate